Case 0:19-cv-61650-WPD Document 15 Entered on FLSD Docket 08/05/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,

Plaintiff, CASE NO. 19-ev-61650-WPD
Judge Dimitrouleas

V.

COCONUT BAY OF KEY LARGO, INC.,
d/b/a/ Coconut Bay Resort

Defendant.
7 j

 

PLAINTIFF’S NOTICE OF SETTLEMENT
Plaintiff, by and through undersigned counsel, hereby notifies the Court that the parties
have fully resolved all outstanding issues and have exchanged fully executed settlement
documents. The parties anticipate that this settlement process will be complete within 30 days
and will file a stipulation of dismissal with prejudice. Plaintiff therefore requests that all pending

motions be denied as moot and that the Court grant them 30 days in which to file their dismissal.
Case 0:19-cv-61650-WPD Document15 Entered on FLSD Docket 08/05/2019 Page 2 of 2

Respectfully submitted,
Attorneys for Plaintiff:

/s/ Theresa B. Edwards _
Theresa B. Edwards
Fla. Bar No. 252794
American Justice, P.A.
412 NE 4" Street
Fort Lauderdale, FL 33301
Theresa@americanjusticepa.com
Thomas B. Bacon
Fla. Bar No. 139262
Thomas B. Bacon, P.A.
644 N. McDonald Street
Mt. Dora, FL 32757
ph. (954) 478-7811

tbb@thomasbaconlaw.com
CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing was served via the Court’s
CM/ECF system upon all parties of record this 5th day of August, including Deborah A. Serafini,
Esq., HERSHOFF, LUPINO & YAGEL, LLP, 88539 Overseas Highway, Taverneir, FL 33070 at

Dseraginii@HLYVlaw.com.

_/s/ Theresa B. Edwards
